Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are noted below, in underline, in independent claim 1:

An engine comprising:
an intake manifold configured to supply air into a cylinder;
an exhaust manifold configured to emit exhaust gas from a cylinder;
a turbocharger configured to compress air with exhaust gas from the exhaust manifold;
an exhaust bypass channel connecting an outlet of the exhaust manifold and an exhaust outlet of the turbocharger, the exhaust bypass channel having an exhaust bypass valve in the exhaust bypass channel, and an intake bypass channel connecting an inlet of the intake manifold and an inlet of the turbocharger, the intake bypass channel having an intake bypass valve in the intake bypass channel, wherein the engine has at least one of the exhaust bypass channel and the intake bypass channel;
the intake bypass channel including at least one of the intake bypass channel provided with an intake bypass valve,
an intake pressure sensor configured to detect a pressure of the intake manifold; and
a control device configured to perform feedback control by outputting an instruction value of a valve opening degree of at least one of the exhaust bypass valve and the intake bypass valve such that a pressure detected by the intake pressure sensor approaches a set target pressure of the intake manifold, wherein

if an instruction value indicating an upper limit or a lower limit of the valve opening degree is continuously output for a predetermined time or more with respect to the exhaust bypass valve or the intake bypass valve as a target of the feedback control, the control device is capable of determining that an abnormality occurs in one of the exhaust bypass valve and the intake bypass valve.

Structurally similar engines (having analogous intake and exhaust bypass channels) are well known in the art. For example, see Xiao et al. (US Pub No 2016/0169089) and Matsumoto et al. (US Pub No 2015/0308358). Moreover, it is known in the art to utilize feedback control and intake manifold pressure sensor data to determine if there is degradation in the operation of bypass valves located in such channels (see Xiao Paragraph 0005). However, the prior art does not anticipate (nor render obvious) the specific method step of determining an abnormality in one of the bypass valves “if an instruction value indicating an upper limit or a lower limit of the valve opening degree is continuously output for a predetermined time or more” as set forth in the independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790.  The examiner can normally be reached on Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.